


EXHIBIT 10.8




[travelportlogo.gif]


ACTIVITY ADDENDUM


Customer Number: 425276        
This Activity Addendum dated September 26. 2013 ("Addendum") is by and between
Travelport, LP, Travelport Global Distribution System, BV (collectively,
"Travelport") and Orbitz Worldwide, LLC ("Subscriber").
WHEREAS, Travelport and Subscriber entered into the Subscriber Services
Agreement dated July 23, 2007, as amended ("Agreement"); and
WHEREAS, Travelport and Subscriber now desire to amend the Agreement to provide
Subscriber with Travelport's GlobalWare product.
NOW, THEREFORE, it is agreed:
1. Term. This Addendum will be effective upon the last date of execution below
and will continue for a term ending on the termination or expiration of the
Agreement.
2. GlobalWare. Travelport will provide the following additional Services to
Subscriber (for use by it and the Orbit Worldwide Agencies) at the fees set
forth below. Subscriber will pay Travelport such amounts due within 30 days of
invoice date.
Qty
Optional Products and Services
One-Time
Per Unit
Fee
Monthly Fees
One-Time Fees
Customer Number
1
GlobalWare Multi-user first seat
$(***)
$(***)
$(***)
425276


2
GlobalWare Multi-user additional seat
$(***)
$(***)
$(***)
425276





3. General Provisions; Continuation of the Agreement


A.This Addendum is subject to the Agreement, which is incorporated as if fully
set forth herein. Except to the extent the Agreement is amended herein, the
Agreement remains in full force and effect. To the extent the terms of this
Addendum are inconsistent with the terms of the Agreement, for purposes of this
Addendum the terms of this Addendum will control.


B.This Addendum constitutes the full and final agreement between the parties
with respect to the subject matter hereof.





















*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------








This Addendum is agreed to by Subscriber and Travelport, through their duly
authorized undersigned representatives, as follows:


Orbitz Worldwide, LLC
Travelport, LP

By: Travelport Holdings LLC as General Partner


Signature: /s/ Stephen C. Praven          Signature: /s/ Scott Hyden         


Name: Stephen C. Praven      Name: Scott Hyden         


Title: VP, Business Development          Title: MD - Americas             
Date: 10/7/13          Date: 10/8/13                 
Email: Spraven@orbitz.com


    
Travelport Global Distribution System B.V.




Signature: /s/ Marco van Ieperen     


Name: Marco van Ieperen         


Title: Director                 
                    
Date: 09/10/2013     



*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.